DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/921837, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 1 recites "cooling a storage medium by transferring heat from the storage medium to the first turbine exhaust gas stream after freezing the carbon dioxide out of the first turbine exhaust gas stream”, however the  provisional does not provide support for any storage medium nor its use to heat the turbine exhaust stream. Claim 1 further recites “using the cooled storage medium as a heat sink during liquefaction of the liquid air or liquid air components.” Again, the provisional does not provide support for a cooled storage medium nor its use as a heat sink during the liquefaction process. Provisional only provides support for “heat evolved during the liquefaction process … [being] optionally stored in an optional thermal energy storage subsystem as sensible heat or as latent heat in suitable phase change materials, for subsequent use in regasifying the liquid air" ([0039]). Subsequent discussion of the thermal energy storage subsystem refers only to the Organic Rankine Cycle and the Heat Recovery Steam Generator as exemplary sources of heat for gasification ([0044]).
From the current application, the following are also not supported by the provisional:
[0025, 28, 32, 71-90]
Last sentence of [0049]
Secondary working fluid being a binary mixture and/or an azeotrope ([0064])
Startup heater 1020 ([0065])
Figures 3-4 & 6
The earliest support for the subject matter above is prior filed application 14/546406, to which the current Application claims priority, thus the subject matter above (including claims 1-11) is afforded the effective filing date of 18 November 2014.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakana 6920759, in view of Stallmann 20140065560, Kulkarni 20120023947, and Morgan 10138810.
Regarding Claim 1, Wakana teaches a method of storing and recovering energy (Abstract, ll.1-9; method including storage of energy through liquefaction of air and recovering energy by vaporizing, combusting, and expanding the air through a gas turbine; see also Figs 1 and 13), the method comprising: 
regasifying (Col.9 ll. 48-51; Col.11 ll.37-45, vaporizing) liquid air or liquid air components (Col.9 ll. 48-51; Col.11 ll.37-45, liquid air) to produce gaseous air or gaseous air components (Col.9 ll. 48-51; Col.11 ll.37-45, air vaporized by the liquefaction/vaporizing facility 200) using heat from an exhaust gas stream (Col.15 ll.25-46) from a turbine (107; Figs 1, 13); 
mixing a gaseous fuel (Col.11 ll.27-45, vaporized Liquid Natural Gas, LNG) and at least a portion of the gaseous air or gaseous air components (Col.9 ll. 48-51; Col.11 ll.37-45) to form a mixture and combusting the mixture to form a gaseous primary working fluid (Col.11 ll.27-45, combustion gas) at an elevated temperature (Col.11 ll.27-45, 1200-1500                         
                            °
                        
                    C); 
expanding the primary working fluid through the turbine (Col.11 ll.45-48; Figs 1, 13); and 
producing electricity with a generator (114; Col.4 ll.47-52; Col.5 ll.27-31: gas turbine electric power generating facility for generating electric power) driven by the turbine (107; Figs 1, 13); 
wherein regasifying the liquid air or liquid air components to produce the gaseous air or gaseous air components using heat from the exhaust gas stream from the turbine comprises:
transferring heat from the turbine exhaust gas stream to the liquid air or liquid air components to cool the turbine exhaust gas stream (Col.15 ll.25-46; Figs 1 and 13 using 210 and/or 120a). 
Wakana further teaches the liquefaction process comprising at least: passing air through compressor (102) and heat exchanging facility (200) to liquid air tank (900). 
Wakana does not teach freezing carbon dioxide out of the exhaust gas stream during regasification; or cooling a storage medium by transferring heat from the storage medium to the exhaust gas stream after freezing the carbon dioxide out of the exhaust gas stream; and using the cooled storage medium as a heat sink during liquefaction.  
However, Stallmann teaches freezing carbon dioxide (20) out of an exhaust gas stream (15) using heat exchanger (16) and separator (18), where heat exchanger (16) synergistically transfers heat from the exhaust gas stream to liquid oxygen (31 from 30), either directly or indirectly (i.e. with intermediate fluid), for gasification of said liquid oxygen (into oxygen gas 33 used in combustion with a fuel in combustor 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid air regasification and exhaust stream heat exchanger of Wakana to freeze out carbon dioxide as taught by Stallmann, in order to provide carbon dioxide capture for environmental protection that also lowers overall energy consumption, “by using heat energy from parts of a process and forward[ing] it to other parts where it is needed” (Stallmann, [0003-8], Figs 1-3).
Wakana in view of Stallmann still does not teach cooling a storage medium by transferring heat from the storage medium to the exhaust gas stream after freezing the carbon dioxide out of the exhaust gas stream; and using the cooled storage medium as a heat sink during liquefaction.  
However, Kulkarni teaches a power generation system including a gas turbine (160) that uses LNG and air to generate electricity, a CO2 separator (188) located in the gas turbine exhaust stream (Figs 12-13; [0058-60]; gas mixture 106 or 16), and distribution of the cooled exhaust gas to various heat exchangers to absorb heat therefrom such as an inlet heat exchanger (204) to the compressor (162) of the gas turbine engine (160) comprising thermal storage medium (at least the material of the heat exchanger itself necessarily storing heat). Thus, Kulkarni teaches cooling a storage medium (of the heat exchanger 204) by transferring heat from the storage medium (as received from the inlet air) to the exhaust gas stream (106) after removing the carbon dioxide out of the exhaust gas stream, as either a solid or a liquid (Figs 12-13; [0048]) and using the cooled storage medium (of 204) as a heat sink for inlet air to the compressor (162).
Additionally, Morgan teaches an inlet heat exchanger (804; Fig 13) to a compressor (401) as part of an air liquefaction process (Fig 13) that may comprise simple shell and tube, plate fin, or similar heat exchanger (Col.15 ll.41-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakana in view of Stallmann to include an inlet heat exchanger to the compressor (102) cooled by a turbine exhaust stream after freezing out the CO2 therefrom as taught by Kulkarni, in order to augment the compression operation (by increasing air density; Kulkarni, [0047-48]) and because Morgan inlet heat exchangers are an optional addition upstream of the compressor of a liquefaction process for pre-cooling (Morgan, Col.15 ll.41-47).
Regarding Claim 2, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana further teaches producing the liquid air or liquid air components in an electrically powered liquefaction process (Col.9 ll.7-22, electric power supplied to a motor driving compressor 102 for liquefaction in Fig 13) and storing the liquid air or liquid air components (Col.9 ll.7-22, storage tank 900) for later regasification (Col.5 ll.13-23) and use in combusting the gaseous fuel (Col.11 ll.27-45, vaporized LNG). 
Regarding Claim 4, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana further teaches the gaseous fuel being or comprising natural gas (Col.11 ll.27-45, vaporized LNG).
Regarding Claim 8, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana further teaches heating a secondary working fluid (steam/water Col.4 ll.47-51, 60-64; Col.5 ll.40-48) with heat from the exhaust gas stream from the first turbine to convert the secondary working fluid from a liquid phase to a gas phase, and using the heated working fluid in a Rankine power cycle to generate additional electricity (Col.4 ll.47-52, 60-64, Col.5 ll.39-45). Heat Recovery Steam Generator 108 uses heat from turbine 107 exhaust to generate steam from water and uses the steam in a steam turbine 110 to generate electricity. The system is closed and implies a steam Rankine bottoming cycle (Col.11 ll.45-65).
Regarding Claim 10, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana further teaches the secondary working fluid being or comprising water (Col.4 ll.47-52, 60-64, Col.5 ll.39-45).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wakana in view of Stallmann, Kulkarni and Morgan, and further in view of Enga (Catalytic Combustion Applied to Gas Turbine Technology: High Temperature use for Metal Supported Platinum Catalysts, by B.E. Enga and D.T. Thompson).
Regarding Claim 3, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana in view of Stallmann, Kulkarni, and Morgan does not teach catalytically combusting the gaseous air or gaseous air components with the gaseous fuel.
However, Enga teaches the use of catalytic combustors in “the combustion of organic fumes which would otherwise cause atmospheric pollution [,] …production of heat from waste gases… [and] direct power production…by gas turbine engines” (pg1, Col.1 ll.12-22; Abstract)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the catalytic combustors of Enga in the power generation system of Wakana in view of Stallmann, Kulkarni, and Morgan in order to “efficiently generate power… [with] lower combustion reaction temperature [and] a much lower level of pollution...compared with that from a conventional flame fired engine" (Enga, pg1, Col.2 ll.3-8).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wakana in view of Stallmann, Kulkarni, and Morgan, and further in view of Zhou 20130318969 and Pronske 20110126549.
Regarding Claim 5, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana in view of Stallmann, Kulkarni, and Morgan does not teach separately providing different ones of the gaseous air components to a combustor in which they are combusted with the fuel.
However, Zhou teaches a power generation system (power plant 10 including power block 12 with gas turbines [0015]) with a liquefaction/vaporization unit (air separation unit 14, that condenses compressed air at low temperatures may include cryogenic cooling systems [0014-15]) that separately provides different ones of the gaseous air components (air separation unit 14 “separates nitrogen, oxygen, and other components of air” [0014-15]) to a combustor in which they are combusted with the fuel (oxygen is supplied to combustor with syngas to drive one or more turbines [0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use separated air components, specifically oxygen, for combustion as in Zhou for the power generation system of Wakana in view of Stallmann, Kulkarni, and Morgan, in order to mitigate the production of pollutants, such as NOx, that result from burning composite air, which comprises elements such as nitrogen (Pronske, [0014]).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wakana in view of Stallmann, Kulkarni, and Morgan, and further in view of Coffinberry US-7406829.
Regarding Claim 7, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana in view of Stallmann, Kulkarni, and Morgan does not teach cooling the turbine with a portion of the gaseous air or gaseous air components provided to the turbine separately from the gaseous primary working fluid.
However, Coffinberry teaches a system 10 powered by high electrical energy generator 12, including power turbine 54 that uses liquid air 20 for cooling the generator (and thus implied cooling of the turbine) and subsequently uses the now gasified air in a combustor 22 with fuel 26 to power the turbine (Col.2 ll.21-40, Abstract)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use liquid air for cooling a turbine and oxidizing fuel in a combustor to generate gas for the turbine as in Coffinberry in the power generation system of Wakana in view of Stallmann, Kulkarni, and Morgan in order to efficiently recover waste heat from the turbine for use in the gasification/vaporization of the liquid air. 

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wakana in view of Stallmann, Kulkarni, and Morgan, and further in view of Vankeirsbilck (Organic Rankine Cycle as Efficient Alternative to Steam Cycle for Small Scale Power Generation by Vankeirsbilck et al. for 8th International Conference on Heat transfer, Fluid Mechanics, and Thermodynamics, 2011).
Regarding Claim 9, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana further teaches regasifying the liquid air or liquid air components using heat transferred from the secondary working fluid to the liquid air or liquid air components, thereby condensing the secondary working fluid from a gas phase to a liquid phase (Col.15 ll.25-46; Col.5 ll.41-55, Col.11 ll.55-65). Here, the secondary working fluid is water/steam in an HRSG loop where heat from the water discharged by condenser 111 may be provided to the liquid air through air heater 210 in the low temperature heat exchanging facility 800. 
Wakana in view of Stallmann, Kulkarni, and Morgan does not teach the secondary working fluid being an organic working fluid. 
However, Vankeirsbilck teaches power generation using gas turbines and the use of steam cycles and organic Rankine cycles (ORC) as substitutional equivalents (Title, Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an ORC as taught by Vankeirsbilck for the steam cycle as taught by Wakana in view of Stallmann, Kulkarni, and Morgan since it has been held that “a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or, in this case the substitution of equivalents, doing the same thing as the original invention, in this case providing a bottoming cycle to a gas turbine engine including a condenser from which heat may be harvested for use in gasification/vaporization of air, by substantially the same means, in this case using a Rankine cycle with condenser, expansion turbine, secondary working fluid in closed loop interaction with gas turbine exhaust and other heat exchangers, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”. MPEP 2144.05 (II) (A).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wakana in view of Stallmann, Kulkarni, and Morgan, and further in view of Pronske.
Regarding Claim 11, Wakana in view of Stallmann, Kulkarni, and Morgan teaches the invention as claimed and discussed above. Wakana further teaches heating water to produce superheated steam using heat from the exhaust gas stream from the first turbine (Col.4 ll.47-52, 60-64, Col.5 ll.39-45, the use of superheated steam implied by reference to a heat recovery steam generator as is conventional in the art). 
Wakana in view of Stallmann, Kulkarni, and Morgan does not teach, mixing some or all of the superheated steam with the gaseous air or gaseous air components and gaseous fuel during combustion of the gaseous air or gaseous air components and gaseous fuel; wherein the water for steam is condensed out of the first turbine exhaust gas stream prior to being heated to produce superheated steam.
However, Pronske teaches a low emission power generation system (10, Abstract) which combusts a fuel (from fuel source 30) with liquid oxygen (from source 20, [0014]) and a diluent (from source 40) ([0042-43]), where the diluent may be water condensed from the exhaust stream of the gas turbine in condenser 100, downstream of HRSG 80 ([0024-25, 55-56]), which is subsequently heated by a preheater (feedwater heaters 120, [0025,56]). Pronske further teaches the oxygen and fuel being gaseous for combustion ([0013-14], Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the mixing of steam with fuel and air during combustion as in Pronske in the power generation system of Wakana in view of Stallmann, Kulkarni, and Morgan in order to provide "cooling of the fuel and oxygen during and after combustion such that temperatures within the gas generator remain below maximum temperature thresholds" (Pronske, [0017]) and to re-use excess water.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wakana in view of Stallmann, Kulkarni, and Morgan, and further in view of Lockwood 20110252827.
Regarding claim 12, Wakana in view of Stallman, Kulkarni, and Morgan teaches all the limitations of the claimed invention as discussed above (including freezing of the carbon dioxide out of the exhaust gas stream by transferring heat from the exhaust gas stream to the liquid air or liquid air components to cool the turbine exhaust gas stream; Kulkarni [0048, 59-60], Stallman [0003-8]). Wakana in view of Stallman, Kulkarni, and Morgan does not teach the freezing of the carbon dioxide out of the exhaust gas stream occurs in a scraped surface heat exchanger. 
However, Lockwood teaches a scraped surface heat exchanger for removing CO2 from an exhaust gas stream by solid cryo-condensation ([0072-73]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a scraped surface heat exchanger as taught by Lockwood, to separate the solid CO2 from the exhaust gas in the system of Wakana in view of Stallman, Kulkarni, and Morgan in order to provide continuous CO2 removal rather than batch removal, which requires several heat exchangers in parallel used alternately, which requires more equipment and complicated intermittent operation (Lockwood, [0072-77]).

Response to Arguments 
Applicants arguments filed 23 November 2021 have been carefully considered but they are not persuasive or are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 
In summary:
Applicant asserts that Stallman only teaches liquid condensation of CO2 from the exhaust, rather than “freezing” solid CO2 from the exhaust. 
However, to clarify the rejection above, Stallman is used mainly to teach the concept of using liquid air to cool exhaust gas to remove CO2. Whether this CO2 is removed in solid form or liquid form was then addressed by Kulkarni teaching cryogenic exhaust CO2 removal/separation by condensation and desublimation as equally feasible and compatible with the desired system. See for example, Kulkarni [0004-6], [0024, 26, 30, 31, 37, 41-42, 45, 48, 53-54], and Kulkarni’s claim 1. Note, at least [0059-60] and [0048] discussing CO2 removal as either solid or liquid was previously cited in the rejection mailed 18 February 2022. See also, p.5 second to last paragraph which states: “It would have been obvious…to include an inlet heat exchanger to the compressor (102) cooled by a turbine exhaust stream after freezing CO2 therefrom as taught by Kulkarni…[0047-48])”. Thus, Kulkarni teaches both the equivalence of removing the CO2 as a solid or a liquid, and the cooling storage medium limitations. 
Other technical notes: the presence of a downstream compressor receiving separated CO2 does not necessarily require the CO2 to be in a certain phase at separation, see for example, Kulkarni teaching “posimetric pump/solid compressor” for separated CO2 in Fig 5; the term “freezing” is flexible in this context because the cryogenic cooling of exhaust to remove CO2 occurs at temperatures below freezing regardless of whether the CO2 is removed in solid or liquid form; and, liquid oxygen at standard pressure must be less than -297.3degF (and critical point is at -181degF), while the freezing point of CO2 at standard pressure is only -109degF (and only -70degF at 5atm, and -150degF at 0.1atm), thus liquid oxygen at any pressure being capable of solidifying CO2 at gas turbine exhaust pressures. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741